t c no united_states tax_court estate of minnie lynn sower deceased frank w sower jr and john r sower co-executors petitioner v commissioner of internal revenue respondent docket no filed date h died in and h’s estate reported a deceased spousal unused exclusion dsue and elected portability of the dsue in r sent h’s estate a letter reporting that the return had been accepted as filed w died in w’s estate claimed the dsue reported by h’s estate as a part of an examination of the estate_tax_return filed by w’s estate r also examined the estate_tax_return filed by h’s estate r reduced the amount of the dsue by the amount of taxable_gifts given by h but did not determine or assess a deficiency against h’s estate but r determined an estate_tax deficiency against w’s estate w’s estate filed a petition in which it made several arguments regarding why r should not be allowed to examine the estate_tax_return filed by h’s estate to determine the proper dsue amount allowable to w’s estate held r acted within the authority granted by sec_2010 when he examined the estate_tax_return of a predeceased spouse to determine the correct dsue amount held further a letter stating that the estate_tax_return of a predeceased spouse has been accepted as filed is not a closing_agreement under sec_7121 held further a letter stating that the estate_tax_return of a predeceased spouse has been accepted as filed does not estop r from examining the return of the predeceased spouse held further an examination of the estate_tax_return of a predeceased spouse in which r reviews the records in his possession and asserts no additional tax is not a second_examination within the meaning of sec_7605 held further the estate of a later deceased spouse cannot challenge whether an examination of the estate_tax_return of a predeceased spouse is an improper second_examination within the meaning of sec_7605 because only the examined party can seek protection from a second_examination under sec_7605 held further the applicable regulations relating to sec_2010 do not prohibit r from examining the predeceased spouse’s return held further the effective date of sec_2010 does not preclude r from adjusting the dsue amount by gifts given before date when the dsue amount affects an estate_tax_return for a decedent dying after date held further r’s application of sec_2010 did not frustrate congressional intent with respect to portability held further the period of limitations on assessment of tax for the estate of the predeceased spouse is not implicated if r does not determine an estate_tax deficiency for the estate of the predeceased spouse phyllis a sower for petitioner john s hitt and denise a diloreto for respondent opinion buch judge this is an estate_tax deficiency case involving the estate of minnie lynn sower minnie was the surviving_spouse of her late husband frank w sower when frank’s estate filed its estate_tax_return the estate did not use all of the basic exclusion amount allowed under sec_2010 the commissioner sent a letter to frank’s estate informing it that its return had been accepted as filed after minnie passed away her estate sought to use the deceased spousal unused exclusion dsue as allowed by sec_2010 as part of examining the return for minnie’s estate the commissioner reviewed frank’s estate’s tax_return and reduced the amount of the dsue minnie’s estate raises various arguments as to why the commissioner should be prohibited from 1for convenience and clarity we will refer to the sowers by their given names 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar considering the estate_tax_return of the predeceased spouse for the limited purpose of adjusting the amount of the dsue allowable to the estate of the surviving_spouse in determining the correct amount of the dsue allowable to the estate of a surviving_spouse the commissioner may consider the estate_tax_return of a predeceased spouse the period of limitations on assessment for the estate of the predeceased spouse is not implicated because no tax is being assessed against the estate of the predeceased spouse and a letter informing an estate that its return has been accepted as filed is not a closing_agreement and does not otherwise preclude the commissioner from considering the amount of the dsue left from that estate to a surviving spouse’s estate background this case was submitted under rule at the time of frank’s death frank and minnie were married during their lifetimes frank and minnie gave dollar_figure and dollar_figure in taxable_gifts respectively all of the gifts were given between and the sowers filed a form_709 united_states gift and generation-skipping_transfer_tax return for each year in which they gave taxable_gifts frank died on date his estate filed a timely return reporting that it had no estate_tax liability the estate also reported zero in taxable_gifts but included dollar_figure in taxable_gifts on the worksheet provided to calculate taxable_gifts to be reported on the return frank’s estate reported a dsue of dollar_figure and elected portability of the dsue to allow the surviving_spouse to use it on date the commissioner issued an initial letter estate_tax closing document to frank’s estate the letter showed no estate_tax liability for frank’s estate the letter also stated that the return had been accepted as filed and further stated the commissioner will not reopen or examine this return unless notified of changes to the return or there is evidence of fraud malfeasance collusion concealment or misrepresentation of a material fact a clearly defined substantial error based upon established internal_revenue_service position or a serious administrative error minnie died on date her estate filed a timely return claiming a dsue of dollar_figure from frank’s estate initially her estate reported and paid an overall estate_tax liability of dollar_figure three months later the estate paid an additional dollar_figure in tax and interest to correct a mathematical error on the original return like frank’s estate minnie’s estate did not include the lifetime 3per the form_706 united_states estate and generation-skipping_transfer_tax return a decedent with a surviving_spouse elects portability of the deceased spousal unused exclusion dsue amount if any by completing and timely-filing this return an affirmative election is not required taxable_gifts on the return though rather than reporting zero in gifts as on frank’s estate_tax_return it left the entry blank on minnie’s estate’s tax_return in date the commissioner began an examination of the return filed by minnie’s estate in connection with that examination the commissioner also opened an examination of the return filed by frank’s estate to determine the proper dsue amount available to minnie’s estate on date an attorney assigned to examine the return filed by frank’s estate sent the executors a letter and a draft revised report showing an adjustment to the amount of frank’s lifetime taxable_gifts on date the commissioner issued a second estate_tax closing document to frank’s estate the body of the second letter is identical to that of the first estate_tax closing document nothing in the record suggests that the commissioner requested any additional information from or determined any additional liability for frank’s estate as a result of the examination of the return filed by frank’s estate the commissioner reduced the dsue available to minnie’s estate from dollar_figure to dollar_figure the commissioner also adjusted minnie’s taxable_estate by the amount of her lifetime taxable_gifts finally the commissioner reduced minnie’s taxable_estate by dollar_figure to account for funeral costs together these adjustments increased the estate_tax liability for minnie’s estate by dollar_figure on date the commissioner sent minnie’s estate a notice_of_deficiency determining a dollar_figure estate_tax deficiency minnie’s estate filed a timely petition for redetermination of that deficiency the estate disputes the full dollar_figure in additional estate_tax at the time of minnie’s death she was a resident of kentucky and at the time of the petition the executors were residents of kentucky discussion in its briefs minnie’s estate advances several arguments it argues that the first estate_tax closing document should be treated as a closing_agreement under sec_7121 and that the commissioner should be estopped from reopening the estate by the text of the document minnie’s estate also argues that the examination that took place after the commissioner had sent the first estate_tax closing document was an improper second_examination the estate further argues that the effective date of sec_2010 and the text of the regulations preclude the commissioner from adjusting the dsue amount of the predeceased spouse for gifts made before finally the estate argues that sec_2010 as applied by the commissioner in this case is contrary to the congressional intent to permit portability and is unconstitutional for lack of due process because it overrides the statute_of_limitations on assessment established in sec_6501 in its reply brief minnie’s estate argues that the taxable_gifts given by minnie should not be included in the taxable_estate for the purpose of determining the estate_tax liability this argument was not properly raised in the petition or the amended petition and so it has been conceded see rule b see also 118_tc_358 kay v commissioner tcmemo_2011_159 102_tcm_19 even if it had been properly raised under sec_2001 the taxable_gifts given by minnie are included in the value of the taxable_estate for the purpose of determining the estate_tax due i the estate_tax the dsue and applicable regulations sec_2001 imposes a tax on the transfer of the taxable estates of u s citizens and residents the tax is based on the sum of the taxable value of the 4minnie’s estate contests the full amount of the deficiency but does not discuss how the commissioner erred in adjusting the size of the taxable_estate to include the taxable_gifts given by minnie during her lifetime the estate claims in its reply brief that it had argued in its amended opening brief that the taxable_gifts should not be included in the estate the court does not agree at no point in the amended petition the amended opening brief or the reply brief does minnie’s estate explain why the taxable_gifts given by minnie during her lifetime should be excluded from the value of the taxable_estate estate and the amount of taxable_gifts made by the decedent after sec_2001 sec_2010 provides a unified_credit against estate_tax this credit effectively reduces the value of the estate for the purpose of calculating the tax id it includes both the basic exclusion amount and in the case of a surviving_spouse the deceased spousal unused exclusion amount sec_2010 at the time of minnie’s death the basic exclusion was dollar_figure sec_2010 revproc_2013_15 sec_2 2013_05_irb_444 the dsue is the lesser_of the basic exclusion amount or the excess of i the applicable_exclusion_amount of the last such deceased spouse of such surviving_spouse over ii the amount with respect to which the tentative_tax is determined under sec_2001 on the estate of such deceased spouse sec_2010 if the estate of the predeceased spouse elects portability the later- deceased spouse’s estate can effectively reduce its taxable_estate by the amount by which the basic exclusion exceeds the sum of the predeceased spouse’s taxable_estate and adjusted_taxable_gifts sec_2010 sec_2001 sec_2010 gives the commissioner the power to examine the estate_tax_return of the predeceased spouse to determine the dsue amount regardless of whether the period of limitations on assessment has expired for the predeceased spouse’s estate at the times of both frank’s and minnie’s deaths temporary regulations governed the administration of the dsue see sec_20_2010-1t sec_20_2010-2t and sec_20_2010-3t temporary estate_tax regs fed reg date these temporary regulations reinforce and restate the commissioner’s power to examine the return of the predeceased spouse to determine the proper dsue amount sec_20_2010-2t d temporary estate_tax regs fed reg date sec_20_2010-3t d temporary estate_tax regs fed reg date finally sec_7602 gives the commissioner broad discretion to examine a range of materials to ascertain the correctness of any return under sec_7602 congress gave the commissioner specific authority t o examine any books papers records or other data which may be relevant or material sec_7851 provides that subtitle f which includes sec_7602 is applicable with respect to any_tax imposed by title_26 the internal_revenue_code does not contain any provision exempting estate_tax returns from sec_7602 as a result the commissioner has the power to examine any relevant books papers records or data to determine the correctness of an estate_tax_return sec_7602 here the commissioner properly exercised the power conferred by sec_2010 and sec_7602 he examined the return filed by the estate of the predeceased spouse the commissioner found that the dsue had been overstated he adjusted the amount of the dsue as authorized by sec_2010 and the regulations but he did not determine that there was an estate_tax deficiency for the predeceased spouse’s estate ii the estate_tax closing document minnie’s estate advances two arguments regarding why the initial estate_tax closing document should bar the commissioner’s examination of the return of frank’s estate to determine the dsue available to minnie’s estate minnie’s estate asserts that the court and the commissioner should treat the estate_tax closing document as a closing_agreement under sec_7121 the estate also argues that the commissioner is estopped from examining the return of frank’s estate by the text of the estate_tax closing document a closing_agreement under sec_7121 under sec_7121 the commissioner is explicitly authorized to enter into written agreements with any person relating to the liability of such person agreements under sec_7121 are final sec_7121 the commissioner cannot reopen a matter for which a closing_agreement has been executed unless there is a showing of fraud or malfeasance or misrepresentation of a material fact id the commissioner has strict rules governing closing agreements under the applicable regulations only the prescribed forms form_866 agreement as to final_determination of tax_liability and form_906 closing_agreement on final_determination covering specific matters qualify as closing agreements sec_601_202 statement of procedural rules sec_301 d proced admin regs in extraordinarily rare cases courts have bound the commissioner to an agreement in the absence of a properly executed form_866 or form_906 in 967_f2d_206 5th cir the court_of_appeals for the fifth circuit held that a tax settlement agreement is binding even if it consists only of letters of offer and acceptance no formal stipulation of settlement filed decision document or closing_agreement is necessary in that case there had been a period of negotiation between the parties and a clear exchange of offer and acceptance here no such negotiation took place the commissioner sent the initial estate_tax closing document and neither party alleges any facts that suggest that the estate and the commissioner engaged in any further communication until after the audit of the return filed by minnie’s estate there simply was no agreement between frank’s estate and the commissioner there is no evidence of a closing_agreement and the estate_tax closing document does not bear the hallmarks of any other kind of agreement ie negotiation followed by offer and acceptance b estoppel this court and others have held that the doctrine_of equitable_estoppel can be asserted against the commissioner but that it should be applied against him with utmost caution and restraint 67_tc_612 to prevail on a claim of equitable_estoppel against the commissioner a taxpayer must show four essential elements there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom an estoppel is claimed id pincite citation omitted minnie’s estate has established none of these elements the estate did not establish a false representation or wrongful misleading silence on the part of the commissioner the issues in this case are questions of law and not fact and both parties were aware of the relevant facts in this case at the relevant times finally minnie’s estate has not shown that it was adversely affected in a manner that justifies estopping the commissioner in cases where courts have held that a taxpayer was adversely affected and the commissioner was estopped the adversely affected parties would have been forced to bear the cost of taxes that they would not otherwise have borne see eg 312_f2d_311 9th cir aff’g in part rev’g in part 32_tc_1017 estate of emerson v commissioner t c pincite for example estoppel may apply when a party would be forced to pay a tax twice estate of emerson v commissioner t c pincite see also 152_f2d_132 d c cir rev’g 4_tc_588 estoppel may also apply when a party with a withholding responsibility that acted in reliance on a previous government position and received no benefit from failure to pay a tax is now required to pay a tax that would normally be borne by another schuster v commissioner f 2d pincite see also estate of emerson v commissioner t c pincite here there is no risk of double_taxation and there are no facts showing that either estate acted in reliance on the estate_tax closing document in this case estoppel cannot be applied against the commissioner iii improper second_examination without citing sec_7605 which protects taxpayers from an impermissible second_examination the estate argues that there was an impermissible second_examination of the return filed by frank’s estate instead they cite 26_f2d_178 6th cir the estate claims that the principle in woodworth has not been overruled but in the supreme court rejected the rationale adopted in woodworth in 283_us_230 holding that the commissioner could reopen a case after an initial examination this court explicitly adopted that position in 58_tc_69 see also estate of bommer v commissioner tcmemo_1995_197 69_tcm_2541 many of the facts in estate of meyer mirror the facts in this case after the estate filed a return and the commissioner conducted an initial audit the commissioner issued an estate_tax closing letter to the estate id pincite the estate_tax closing letter stated that the estate had paid the taxes that were owed and that the liability of the estate had been discharged id the commissioner using information gleaned from audits of two other unrelated taxpayers decided to reopen the audit and determine a deficiency id the court found that the commissioner properly exercised his authority id pincite congress also intervened in with statutory protection against impermissible second examinations revenue act of ch sec stat pincite currently codified as sec_7605 sec_7605 provides that n o taxpayer shall be subjected to unnecessary examination or investigation and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary here it is clear that there was no second_examination we have held that the commissioner does not conduct a second_examination when he does not obtain any new information see eg 74_tc_516 jackson v commissioner tcmemo_1982_556 44_tcm_1213 in 882_f2d_1271 7th cir aff’g tcmemo_1986_229 the court_of_appeals for the seventh circuit affirmed our conclusion that there was no second_examination when the taxpayer failed to meet his burden to show that there was a second_examination of his books of account and the commissioner issued a notice from the returns already in his possession id pincite7 the commissioner did not request additional information from frank’s estate and consequently there was no second_examination even if the commissioner had conducted a second_examination of the return for frank’s estate he would not have violated sec_7605 as to minnie’s estate the tax_court and others have found that only the examined party is protected from second examinations see 470_f2d_341 7th cir sec_7605 does not apply to third-party investigations but rather to the records of the taxpayer 84_tc_1349 it is clear that sec_7605 does not restrict the commissioner in his inspections of the books of third parties 435_fsupp_870 w d ky sec_7605 does not apply to a third person other than the taxpayer here the party that is claiming protection against the effects of a purported second_examination ie minnie’s estate was not the party that underwent the examination ie frank’s estate iv adjustments under sec_2010 and applicable regulations with respect to gifts given before minnie’s estate makes two arguments based on its interpretation of the statutory text and regulations governing the dsue the estate argues that the commissioner does not have the power to examine the return of frank’s estate again because the dsue has not been applied to a taxable gift transfer and that the effective date of sec_2010 precludes the commissioner from adjusting the taxable_estate by the gifts made before a application of the dsue regulations to support the claim that the regulations prohibit the commissioner’s action the estate cites sec_25 -2 e gift_tax regs relating to the application of the dsue to taxable gift transfers this regulation and its predecessor temporary_regulation states that the commissioner’s authority to examine returns of a deceased spouse applies with respect to each transfer by the surviving_spouse to which a dsue amount is or has been applied sec_25 2t e temporary estate_tax regs fed reg date the estate argues that because the dsue was not applied to a taxable gift transfer the commissioner is not authorized to examine the return this is irrelevant under sec_2010 the commissioner has the power to examine the return filed by the estate of the predeceased spouse to determine the dsue amount the commissioner’s authority to examine returns of a deceased spouse applies with respect to each transfer by the surviving_spouse to which a dsue amount is or has been applied sec_20_2010-3t d temporary estate_tax regs supra although there was no taxable gift transfer to which the dsue was applied there is a taxable transfer to which the dsue has been applied the transfer of the estate consequently the commissioner has the power under sec_2010 to examine the return filed by frank’s estate for the purpose of determining the dsue available to minnie’s estate b the effective date of sec_2010 the estate argues that because the gifts at the center of this case were given before the effective date of sec_2010 the commissioner cannot make adjustments to the dsue as a result of those gifts the tax relief unemployment insurance reauthorization and job creation act of pub_l_no sec_303 sec_124 stat pincite did several things as is principally relevant here subsection a created sec_2010 subsection b made amendments to sec_2505 a gift_tax provision as for effective dates subsection c provided that amendments made by this section shall apply to estates of decedents dying and gifts made after date the estate takes this to mean that the commissioner cannot adjust the dsue on the basis of the gifts given before date when examining a return the commissioner must apply the law in effect for the return that is being examined effective dates can vary in their application sometimes applying for years beginning or ending after a particular date or for returns filed after a particular date in context it is clear that the effective date of sec_2010 the estate_tax amendment is for decedents dying after date the effective date for the gift_tax provision which has no relevance here is for gifts made after date because both frank and minnie died after date sec_2010 applies to both their estates v congressional intent and due process concerns finally the estate argues that sec_2010 as applied by the commissioner in this case is contrary to the congressional intent of portability and unconstitutional for lack of due process because it overrides the statute_of_limitations on assessment established in sec_6501 a congressional intent as to portability minnie’s estate claims that the commissioner’s application of sec_2010 in this case is unfair and defeats congressional intent as to portability the supreme court has held that the statutory text is the most persuasive evidence of congressional intent 310_us_534 congress adopted a statute that explicitly gave the commissioner the power to examine the returns of the predeceased spouse and adjust the amount of the dsue outside of the period of limitations under sec_6501 see sec_2010 this is a clear indication that the commissioner’s exercise of this power is not in violation of congressional intent b statute_of_limitations and due process considerations of sec_2010 minnie’s estate argues that sec_2010 is unconstitutional for want of due process of law in that there is no statute_of_limitations the statute_of_limitations on assessment under sec_6501 is not subverted by sec_2010 under sec_2010 the commissioner can examine the return of a predeceased spouse and adjust the dsue without regard to the statute_of_limitations in sec_6501 sec_2010 does not give the commissioner the power to assess any_tax against the estate of the predeceased spouse outside of the period of limitations both the temporary and final regulations implicitly make this point providing that the irs may examine returns of each of the surviving spouse’s deceased spouses whose dsue amount is claimed to be included in the surviving spouse’s applicable_exclusion_amount regardless of whether the period of limitations on assessment has expired for any such return sec_20_2010-2 estate_tax regs sec_20_2010-2t d temporary estate_tax regs fed reg date and they both go on to provide more explicitly the irs’s authority to examine returns of a deceased spouse applies with respect to each transfer by the surviving_spouse to which a dsue amount is or has been applied upon examination the irs may adjust or eliminate the dsue amount reported on such a return of a deceased spouse however the irs may assess additional tax on that return only if that tax is assessed within the period of limitations on assessment under sec_6501 applicable to the tax shown on that return sec_20_2010-3 estate_tax regs sec_20_2010-3t temporary estate_tax regs supra with the bracketed text added to the final_regulation and finally both the temporary and final regulations cite sec_7602 for the irs’s authority when ascertaining the correctness of any return to examine any returns that may be relevant or material to such inquiry sec_6501 is a statute_of_limitations on assessment it provides that except as otherwise provided the amount of any_tax imposed by this title shall be assessed within years after the return was filed sec_6501 here the commissioner did not assess and is not assessing any_tax against frank’s estate both estate_tax closing documents show dollar_figure in net estate_tax for frank’s estate the commissioner did not issue a notice_of_deficiency to frank’s estate an adjustment of the dsue of the predeceased spouse though it may affect the liability for a subsequent estate claiming the exclusion is not an assessment of tax against the estate of the predeceased spouse accordingly the statute_of_limitations on assessment under sec_6501 is not implicated for the predeceased spouse conclusion the commissioner acted within his legal authority when he examined the return filed by frank’s estate and adjusted the dsue eligible to be claimed by minnie’s estate and minnie’s estate must include the lifetime taxable_gifts in the estate for the purposes of determining the amount of estate_tax due under sec_2001 to reflect the foregoing decision will be entered for respondent 5conceptually this is the same as sec_6214 which permits this court to look to years not at issue and to facts related to other years in order to determine the correct amount of the tax for the year before it this provision does not violate the statute_of_limitations on assessment under sec_6501 any more than sec_2010
